Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an election filed on 09/04/2021 in response to a restriction requirement mailed on 07/09/2021 of an application filed on 12/03/2020 in which claims 1-16 are currently pending. Claims 1-4 and 11-16 are being examined while claims 5-10 are considered withdrawn.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 05/25/2021.

Drawings

The Examiner contends that the drawings submitted on 12/03/2020 are acceptable for examination proceedings.

Election/Restrictions

Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/04/2021.

Applicant’s election without traverse of Species III in the reply filed on 09/04/2021 is acknowledged.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Misra (“Cross-Component Adaptive Loop Filter for Chroma”) in view of Seregin (US 2020/0389655). Misra was cited in Applicant’s Information Disclosure Statement filed on 05/25/2021.

As to claim 16, Misra teaches an apparatus of processing video data in a video coding system, the apparatus comprising one or more electronic circuits configured for:

receiving input video data of a current block in a current picture; applying a Cross-Component Adaptive Loop Filter (CCALF) processing on the current block based on CCALF coefficients signaled in one or more Adaptation Parameter Sets (APSs), wherein luma sample values of the current block are processed by the CCALF processing to refine each chroma component of the current block (see Section 1, Pages 1-2; also see Abstract, Page 1);

signaling or parsing two CCALF signal flags in an APS with an APS parameter type equal to ALF (see Pages 5-6 for slice_cross_component_alf_cb_aps_id and slice_cross_component_alf_cr_aps_id and Pages 6-7 for alf_cross_component_cb_filter_signal_flag and alf_cross_component_cr_filter_signal_flag) and signaling or parsing two Adaptive Loop Filter (ALF) signal flags (see Pages 6-7 for alf_luma_filter_signal_flag and alf_chroma_filter_signal_flag),



wherein values of the two ALF signal flags and the two CCALF signal flags in each APS with the APS parameter type equal to ALF are not all equal to 0 (see Pages 8-9 for alf_cross_component_cb_coeff_abs, alf_cross_component_cr_coeff_abs, alf_cross_component_cb_coeff_sign, and alf_cross_component_cr_coeff_sign in which scenarios are specified of when the cross-component Cb filter and/or the cross-component Cr filter are signaled);

and encoding or decoding the current block in the current picture (see Section 1, Pages 1-2; also see Abstract, Page 1).

Misra does not teach signaling or parsing the two ALF signal flags with an APS parameter type equal to ALF.

However, Seregin teaches the slice_alf_aps_id_luma and slice_alf_aps_id_chroma syntax elements (see [0126]-[0135]). Seregin also teaches wherein the syntax element may, in some instances, specify the identifier of the ALF APS that a chroma component of the slice refers to (e.g., the syntax element may be a slice_alf_aps_id_chroma) syntax element. In other instances, the syntax element may be a slice_alf_aps_id_luma syntax element ([0142]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Misra’s system with Seregin’s system to show signaling or parsing the two ALF signal flags with an APS parameter type equal to ALF in order to prevent a coded slice NAL unit from referring to an LMCS APS NAL unit that is potentially unavailable. This may prevent decoding errors 

As to claim 1, the apparatus of claim 16 performs all the steps of the method of claim 1. Therefore, claim 1 is rejected similarly as claim 16.

As to claim 2, Misra further teaches wherein each of the two CCALF signal flags is inferred to be equal to 0 when the CCALF signal flag is not present in the APS (see Page 7).

As to claim 3, Misra further teaches wherein CCALF filter coefficients are signaled for at least one of Cb and Cr colour components when ALF filter coefficients are not signaled for both luma and chroma components (see Pages 8-9 for alf_cross_component_cb_coeff_abs, alf_cross_component_cr_coeff_abs, alf_cross_component_cb_coeff_sign, and alf_cross_component_cr_coeff_sign).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Misra in view of Seregin and further in view of Kuo (US 2021/0084318).

As to claim 4, Misra further teaches wherein the values of the two CCALF signal flags in each APS with the APS parameter type equal to ALF are not all equal to 0 (see Pages 8-9 for alf_cross_component_cb_coeff_abs, alf_cross_component_cr_coeff_abs, alf_cross_component_cb_coeff_sign, and alf_cross_component_cr_coeff_sign).

The combination of Misra and Seregin does not teach wherein the values of the two ALF signal flags in each APS with the APS parameter type equal to ALF are not all equal to 0.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Misra’s system and Seregin’s system with Kuo’s system. In Kuo’s disclosure, a video coder may code (e.g., a video encoder may encode and a video decoder may decode) filter coefficients for CC-ALF such that absolute values of the filter coefficients are restricted to be zero or a power of two. When filtering the luma block using the filter coefficients to generate the intermediate chroma blocks, the video coder may replace the multiplication operations with bit-shift operations (e.g., left-shift and right-shift operations). Because the absolute values of the filter coefficients are restricted to be zero or a power of two, replacement of the multiplication operations with bit-shift operations may be mathematically equivalent (i.e., yield an identical intermediate chroma block). However, while mathematically equivalent, the bit-shift operations may be substantially less resource-intensive than the multiplication operations. Additionally, when implemented in dedicated hardware (e.g., an application specific integrated circuit (ASIC)), the hardware needed to perform bit-shift operations may be simpler than the hardware needed to perform multiplication operations. In this way, the techniques of this disclosure reduce the resource requirements of CC-ALF (Kuo; [0008]).

Allowable Subject Matter

Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482